DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment to the claims filed February 10, 2021 has been entered.  Claims 1-4, 6-14, and 16-20 have been amended.  Claims 1-4, 6-14 and 16-20 are pending and under examination.  It is noted that the application is now being examined under the pre-AIA  first to invent provisions in response to applicant’s REMARKS filed February 10, 2021 (see page 6).  

Specification
The amendment filed February 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to claim [0050] defining a peripheral rim 220 extending substantially perpendicularly from the peripheral edge of the mold and that is thicker than the mold.  Applicant submitted that the amendment is fully supported by Figure 3 of the specification. However, it is not clear from Figure 3 that a peripheral rim is extending substantially perpendicularly from the peripheral edge of the mold and is thicker than the mold.  Element (220) is shown sitting above isolators/suspensions (262) in the Figure.   It is not clear from the Figure that this is a peripheral rim extending from the peripheral edge of the mold as recited and that is has a thickness greater than thickness (216) of the mold shown in Figure 2.   Applicant is required to cancel the new matter in the reply to this Office Action. Alternatively, additional clarification is required to demonstrate how support for the amendment can be found in the original disclosure.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite “the top surface, the bottom surface and the peripheral edge defining a thickness of the mold”. This was not described in the specification in such a way as to demonstrate possession of the claimed invention.  The thickness of the mold (216) is shown in Figure 2.  Figure 3 points to element (220).  There is nothing in the specification to suggest the thickness of the mold is to be extended up to element (220) which is, as shown in Figure 3, located above the body of the mold and above isolators/suspensions (262). Further, the original disclosure does not demonstrate possession of a peripheral rim extending substantially perpendicularly from the peripheral edge of the mold wherein the rim has a thickness greater than the thickness of the mold as defined. This rejection can be overcome by pointing to the location in the original disclosure where support for the amendment can be found and by providing appropriate clarification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the top surface, the bottom surface and the peripheral edge defining a thickness of the mold”.  The limiting effect of the recitation is unclear.  It is not clear how these three different items together define the thickness of the mold.  Thickness in this context is understood to be the distance between two points.  As such, it is not clear how three points/items are utilized to define thickness.  Appropriate correction and clarification is required. 
Further, the claim recites the peripheral rims extends “substantially perpendicularly from the peripheral edge wherein a thickness of the peripheral rim is greater than the thickness of the mold”.  In context, it is not clear which direction is intended to achieve the thicker dimension.  It is not clear whether this is in the same direction as the thickness direction of the mold or whether this is in a different direction.  The specification and Figure 3 do not help resolve the question.  It is also not clear whether the thickness of the peripheral rim must be thicker than dimension (216) or whether the thickness is the thickness (216) plus the additional height suggested by Figure 3 or whether something else is intended. Appropriate correction and clarification is required.
The other claims are rejected as dependent claims.


Response to Arguments
	Applicant’s arguments filed February 10, 2021 have been fully considered.  The amendment has overcome the claim objections and the previous grounds of rejection.  However, the amendment has necessitated new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742